

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.2
 


 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (the "Agreement") is by and
between John C. Earley, Jr. ("Mr. Earley") and Gulf South Pipeline Company, LP
("Gulf South"), Gulf Crossing Pipeline Company LLC ("Gulf Crossing"), Texas Gas
Transmission, LLC ("Texas Gas"), Boardwalk GP, LLC (“Boardwalk GP”) and
Boardwalk Operating GP, LLC ("Boardwalk Operating") (Gulf South, Gulf Crossing,
Texas Gas, Boardwalk GP and Boardwalk Operating are collectively referred to
herein as the "Company").
 
1. Separation Date.  Mr. Earley's employment with the Company has terminated
effective May 2, 2008 (the "Separation Date").
 
2. Consulting Services.  In consideration of the payment set forth in Section
4.2 of this Agreement, for a period of six months from the Separation Date, Mr.
Earley shall serve as a Consultant to the Company and its subsidiaries or
affiliates providing construction, engineering and operational consulting
services only when requested by Mr. Gafvert, the Company's CEO.  Mr. Earley's
consulting services for the Company shall terminate on November 2, 2008, without
the necessity of any notice or other action by the Company.
 
As a Consultant, Mr. Earley shall serve as an independent contractor, and not an
employee, of the Company or any of its subsidiaries or affiliates.  Mr. Earley
shall have the right to control the details of the consulting services he shall
provide to the Company, provided however, Mr. Earley shall with reasonable
notice be available during normal business hours and for trips to the field
should he be requested by Mr. Gafvert.  Mr. Earley shall work with the Company
to ensure that his actions as a Consultant are consistent with the goals and
objectives of the Company and the subsidiary or affiliate that has requested his
services.  As a Consultant, Mr. Earley shall not be entitled to receive any
Company benefits, such as employee benefits, in connection with his consulting
services.  Mr. Earley shall supply all equipment and supplies necessary for his
consulting services.  Mr. Earley shall control the hours of his work.  Mr.
Earley shall also control the location of his work, however, there may be
occasions when Mr. Earley is expected to meet with Company officials at a
Company facility or other designated location.  Mr. Earley shall be free to hire
assistants in providing consulting services and shall be free to provide
consulting services to his other clients.  Mr. Earley shall be responsible for
the payment of all out-of-pocket expenses associated with his provision of
consulting services to the Company, provided however, the Company shall
reimburse Mr. Earley for the reasonable cost of any travel or related expenses
incurred at the Company's expressed written direction, but in no event shall any
such reimbursements be made after the last day of the calendar year following
the calendar year that the expense was incurred.
 
Mr. Earley shall not be treated as an employee for federal or state tax purposes
with respect to the consulting services rendered under this Agreement.  The
Company shall, to the extent it is legally required to do so, file all necessary
tax information reports with federal and state taxing authorities, including an
Internal Revenue Service Form 1099, to report the income arising from the
Agreement.
 
Exhibit 10.2 to the Boardwalk Pipeline Partners, LP Form 10Q filed July 29,
2008   

1

--------------------------------------------------------------------------------

 
 
3. Effective Date.  Mr. Earley has up to and including twenty-one (21) days from
the receipt of this Agreement within which to consider the Agreement.  This
Agreement shall become final, binding and enforceable on the eighth day after
Mr. Earley signs the Agreement, unless Mr. Earley revokes the Agreement as
provided for in Section 15 of this Agreement (the "Effective Date").  The
Effective Date shall be no later than October 1, 2008.
 
4. Payments.
 
4.1 As consideration for Mr. Earley's promises within this Agreement and Mr.
Earley’s execution and acceptance of this Agreement, the Company shall pay Mr.
Earley, excluding the payments for the consulting services rendered pursuant to
Section 2, the gross amount of One Million Five Hundred Fifty Thousand Dollars
and 0/100 ($1,550,000.00), less required governmental payroll deductions.  That
amount shall be paid in three separate payments.  The first payment, of Five
Hundred Fifty Thousand Dollars and 0/100 ($550,000.00), less required
governmental payroll deductions, shall be made on the later of the Effective
Date or June 1, 2008.  The second payment, of Five Hundred Thousand Dollars and
0/100 ($500,000.00), less required governmental payroll deductions, shall be
made on October 1, 2008. The third payment, of Five Hundred Thousand Dollars and
0/100 ($500,000.00), less required governmental payroll deductions, shall be
made no later than December 31, 2008.  Each of these payments shall constitute
separate payments that are unrelated to any other payment set forth in Section 4
of this Agreement for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code").
 
4.2 As consideration for the consulting services that Mr. Earley shall provide,
pursuant to Section 2 of this Agreement, the Company shall pay Mr. Earley the
sum of One Hundred Thousand Dollars and 0/100 ($100,000.00), in the form of six
(6) monthly installments.  The first five installment payments shall each be in
the amount of  Sixteen Thousand Six Hundred Sixty-Six Dollars and Sixty-Seven
Cents ($16,666.67).  The final installment payment shall be in the amount of
Sixteen Thousand Six Hundred Sixty-Six Dollars and Sixty-Five Cents
($16,666.65). Unlike the payments provided for in Section 4.1 above, no
deductions shall be made from these payments.  The first installment shall be
paid in May of 2008.  During each of the subsequent five (5) months, Mr. Earley
shall receive another installment payment, provided however that in no event
shall any payment be made after March 15 of 2009.  Each of these payments shall
constitute a separate payment that is unrelated to any other payment set forth
in this Section 4 of this Agreement for purposes of Section 409A of the Code.
 
4.3  Notwithstanding the above, Mr. Earley shall receive payment for any unused
and accrued vacation that remains accrued and unpaid (in accordance with the
Company’s payroll policies) as of the Separation Date less required governmental
payroll deductions, which shall be paid to Mr. Earley, in the form of a lump-sum
payment.  That payment shall be paid as soon as administratively practicable,
but under no circumstances later than June 15, 2008.  In addition, the Company
shall pay Mr. Earley, no later than June 15, 2008, a lump sum amount equal to
the employee's cost of purchasing  six months of COBRA coverage, under the
Company's health insurance plan for Mr. Earley and his family, less required
governmental payroll deductions.   Mr. Earley shall be free to spend that amount
on COBRA coverage or anything else he may choose.  Each of these payments shall
constitute a separate payment that is unrelated to any other payment set forth
in this Section 4 of the Agreement for purposes of Section 409A of the Code.
 
Exhibit 10.2 to the Boardwalk Pipeline Partners, LP Form 10Q filed July 29, 2008

2

--------------------------------------------------------------------------------


 
5. Payment of Equity Compensation.  Of the gross compensation provided for in
Section 4.1 of this Agreement, the first Six Hundred Sixty-Five Thousand Eight
Hundred Fifty-Five Dollars and 0/100 ($665,855.00) paid out with respect to the
first and second payments set forth in Section 4.1, is in full payment of the
equity compensation benefits in which Mr. Earley has vested (including, without
limitation, all awards of phantom units, such as LP and GP units) as of the
Separation Date pursuant to the Boardwalk Pipeline Partners Long-Term Incentive
Plan and Strategic Long Term Incentive Plan.  Mr. Earley hereby acknowledges
that all rights to any and all equity compensation benefits (including, without
limitation, all awards of phantom units) from the Company pursuant to the
Boardwalk Pipeline Partners Long-Term Incentive Plan, Strategic Long Term
Incentive Plan or any other plan in which he is not vested, as determined in the
sole discretion of the plan administrator of such plan, as of the Separation
Date are hereby forfeited, and the Company shall have no obligation to provide
any further benefits or payments under any such plan to Mr. Earley, except as
specifically and expressly set forth in this Section 5 above. Mr. Earley
additionally hereby acknowledges that the portion of the payment in Section 4.1
representing vested equity compensation benefits, as referenced above in this
Section, constitutes full and complete payment for all vested equity
compensation benefits (including, without limitation, all awards of phantom
units) to which he may be entitled under the Boardwalk Pipeline Partners
Long-Term Incentive Plan, Strategic Long Term Incentive Plan, or any other plan.
 
6. Release.  In consideration of the payments set forth in Section 4.1, an
amount to which Mr. Earley is not otherwise entitled, and the sufficiency of
which Mr. Earley acknowledges, Mr. Earley hereby KNOWINGLY AND VOLUNTARILY
RELEASES AND DISCHARGES Gulf South, Gulf Crossing, Texas Gas, Boardwalk GP and
Boardwalk Operating, and the past and present successors, assigns, affiliates,
parent companies, subsidiaries, partnerships, limited partnerships, partners,
joint ventures, predecessors, officers, directors, trustees, conservators,
employees, agents, insurance carriers, contractors, representatives,
shareholders and attorneys of Gulf South, Gulf Crossing, Texas Gas, Boardwalk
GP, Boardwalk Operating, and any of their benefit plans (including, without
limitation, the Boardwalk Pipeline Partners Long-Term Incentive Plan (and their
plan administrators)) and any of the other foregoing entities from any and all
rights, claims, debts, liabilities, actions and/or causes of action, whether in
law or in equity, whether known or unknown, that are based upon facts occurring
at any time prior to, or at the time of, Mr. Earley’s signing of this Agreement
including, but not limited to, any matter or action related to Mr. Earley's
employment with, termination from, and/or affiliation with Gulf South, Gulf
Crossing, Texas Gas, Boardwalk GP and/or Boardwalk Operating, including, but not
limited to, the following, identified in subsections 6.1, 6.2 and 6.3 below:
 
6.1 Any statutory claims under the Civil Rights Acts of 1866, 1964, and 1991;
the Americans with Disabilities Act of 1990; the Age Discrimination in
Employment Act; the Older Workers Benefit Protection Act; the Rehabilitation Act
of 1973; Executive Order 11246; the Family and Medical Leave Act of 1993; the
Employee Retirement Income Security Act; the Equal Pay Act; the Sarbanes-Oxley
Act, Chapter 451 of the Texas Labor Code; the Texas Payday Law; Chapter 21 of
the Texas Labor Code; and all other federal, state or local statutes, laws or
regulations;
 
6.2 Any tort, contract or other common law claims, matters or actions related to
Mr. Earley's employment and/or affiliation with, or termination and/or
separation from, Gulf South, Gulf Crossing, Texas Gas, Boardwalk GP, and/or
Boardwalk Operating, including, but not limited to, defamation, intentional
infliction of emotional distress, fraud, misrepresentation, breach of contract,
wrongful discharge, constructive discharge, breach of any express or implied
covenant of good faith and fair dealing and breach of fiduciary duty; and,
 
Exhibit 10.2 to the Boardwalk Pipeline Partners, LP Form 10Q filed July 29, 2008

3

--------------------------------------------------------------------------------


 
6.3 Any and all claims for past or future employment benefits, including, but
not limited to, wages, bonuses, incentives (including phantom based equity
programs), vacation pay, medical insurance coverage and/or other benefits.
 
6.4 Notwithstanding the foregoing provisions of this Section 6, (i) to the
extent that Mr. Earley has served as an officer, director, member, manager,
agent or employee, of any of the companies currently or formerly constituting
part of the Company, he shall continue to be entitled to indemnity for any and
all claims (including, but not limited to any damages, fines, penalties,
attorneys’ fees and related costs and expenses) to the maximum extent permitted
and provided for under the articles or certificate of incorporation or
organization, bylaws, operating agreement, regulations, limited partnership
agreement, partnership agreement and any other charter documents of any of the
constituent companies of the Company and (ii) none of the release provisions in
this Agreement release any indemnification protections that Mr. Earley would
otherwise have under the articles or certificate of incorporation or
organization, bylaws, operating agreement, regulations, limited partnership
agreement, partnership agreement and any other charter documents of any of the
constituent companies of the Company; provided, however, that any such
indemnification shall be provided only to the extent that any such claims are
related to Mr. Earley's performance of service to the Company or any of its
constituent companies in his capacity as an officer, director, member, manager,
agent or employee of the Company or its constituent companies and only to the
extent permitted under applicable law.
 
7. Termination from All Positions with the Company.  Mr. Earley agrees that as
of the Separation Date he has ceased to hold any positions of any nature with
Gulf South, Gulf Crossing, Texas Gas, Boardwalk GP, and/or Boardwalk Operating,
including, without limitations, any positions as an officer, director, member,
manager, partner, employee or agent with Gulf South, Gulf Crossing, Texas Gas,
Boardwalk GP, and/or Boardwalk Operating or any parent, affiliate, subsidiary or
partner of Gulf South, Gulf Crossing, Texas Gas, Boardwalk GP, and/or Boardwalk
Operating.
 
8. Confidential and Proprietary Information.  Mr. Earley acknowledges, agrees
and stipulates that during his employment with the Company he has had access to
confidential and proprietary information relating to the business and affairs of
the Company, including, without limitation, (i) the Company's financial
information, including budgets or projections, business plans, pricing policies
or strategies, tariff information, business methods, or any other financial,
marketing, pricing, or regulatory strategic information; (ii) information about
existing or potential customers of the Company and their representatives,
including customer identities, lists, preferences, customer services and all
other customer information; (iii) information about the Company 's employees and
the terms and conditions of their employment with the Company; (iv) computer
techniques, programs and software of the Company; (v) gas measurement devices,
strategies, and associated programs and software; (vi) information about
potential acquisitions or divestitures by the Company; and (vii) any other
non-public information of the Company that cannot be obtained readily by the
public and would be useful or helpful to competitors, customers or industry
trade groups if disclosed (collectively, "Confidential Information").  In no
event shall the definition of Confidential Information include any information
which (i) is generally known or available to the general public, (ii) is
lawfully acquired by Mr. Earley from any third party not bound by an obligation
of confidence, or (iii) is in or hereafter becomes a part of the public domain
other than by reason of a violation of this Agreement. Mr. Earley agrees that he
shall not, at any time, directly or indirectly, for any reason whatsoever, with
or without cause, unless pursuant to a lawful subpoena or court order, use,
disseminate or disclose any of the Confidential Information to any person or
entity.  Mr. Earley further acknowledges that if Mr. Earley were to use or
disclose, directly or indirectly, the Confidential Information, that such use
and/or disclosure would cause the Company irreparable harm and injury for which
no adequate remedy at law exists.  Therefore, in the event of the breach or
threatened breach of the provisions of this Agreement by Mr. Earley, the Company
shall be entitled to obtain injunctive relief to enjoin such breach or
threatened breach, in addition to all other remedies and alternatives which may
be available at law or in equity.  Mr. Earley acknowledges that the remedies
contained in the Agreement for violation of this Agreement are not the exclusive
remedies which the Company may pursue.
 
Exhibit 10.2 to the Boardwalk Pipeline Partners, LP Form 10Q filed July 29, 2008

4

--------------------------------------------------------------------------------


 
9. Non-Solicitation and Non-Recruitment Covenants.
 
9.1 Non-Solicitation Obligations. In consideration of the payments set forth in
Section 4.1 of this Agreement and the Confidential Information which was given
to Mr. Earley during his employment, and which may be given to Mr. Earley in
connection with his performance of the consulting services, and in order to
enforce Mr. Earley's agreement not to disclose Confidential Information, Mr.
Earley and the Company agree that, for a period of twelve (12) months from and
after the Separation Date, Mr. Earley shall not, in any capacity, directly or
indirectly call on, service or solicit competing business from customers or
prospective customers of the Company as of the Separation Date or cause or
encourage others to call on, service or solicit competing business from
customers or prospective customers of the Company, except as needed to perform
the consulting services on behalf of the Company described in Section 2, if,
within the twelve (12) months preceding the Separation Date, Mr. Earley had or
made contact with the customer, or had access to information and files about the
customer.  Additionally, Mr. Earley agrees that, for a period of six months
following his Separation Date, he shall not  engage in any full time employment
with any employer that directly or indirectly owns or operates (i) an interstate
natural gas pipeline, (ii) an intrastate natural gas pipeline, and/or (iii) a
natural gas storage facility in the United States.  As provided in Section 2,
Mr. Earley may provide consulting services to other clients, so long as he does
not violate the provisions of this Section 9.
 
9.2 Non-Recruitment Obligations.  In consideration of the payments set forth in
Section 4.1 of this Agreement and the Confidential Information which was given
to Mr. Earley during his employment, and which may be given to Mr. Earley in
connection with his performance of the consulting services, and in order to
enforce Mr. Earley's agreement not to disclose Confidential Information, Mr.
Earley and the Company agree that, for a period of twelve (12) months from and
after the Separation Date, Mr. Earley shall not, in any capacity, directly or
indirectly, (i) encourage, hire, induce, or solicit any employee of the Company
to accept employment with any other employer, (ii) encourage induce, or solicit
any employee of the Company to leave employment with the Company, or (iii) cause
or encourage others to encourage, induce or solicit any employee of the Company
to leave the Company.
 
9.3 Injunctive Relief.  The Company and Mr. Earley acknowledge and agree that
breach of any of the covenants made by Mr. Earley in this Section 9 would cause
irreparable injury to the Company, which could not sufficiently be remedied by
monetary damages; and, therefore, that the Company shall be entitled to obtain
such equitable relief as declaratory judgments; temporary, preliminary and
permanent injunctions; and orders of specific performance to enforce those
covenants or to prohibit any act or omission that constitutes a breach
thereof.  If the Company must bring suit to enforce the provisions of Section 9
or to defend against any such action, should the Company prevail in any such
action it shall be entitled to recover its reasonable attorney's fees and costs
related thereto.
 
9.4 Tolling.  If Mr. Earley is found to have breached any promise made in
Section 9 of this Agreement, the 12-month period specified in Sections 9.1 and
9.2 of this Agreement shall be extended by the period of time for which Mr.
Earley was in breach so that the Company has the full benefit of the 12 month
period(s) specified in Sections 9.1 and 9.2.
 
Exhibit 10.2 to the Boardwalk Pipeline Partners, LP Form 10Q filed July 29, 2008

5

--------------------------------------------------------------------------------


 
10. Company Property.  Mr. Earley agrees to deliver to Michael McMahon, General
Counsel of Boardwalk Pipeline Partners, LP, no later than ten (10) days
following the Effective Date, any and all property, including keys, access
cards, files provided for Mr. Earley's use by the Company and all CD's, computer
disks, flash/thumb drives and other electronic or written materials including
but not limited to business related emails and computer files which relate to
the Company, its business activities, or Mr. Earley's position(s) with the
Company.
 
11. Non-Disparagement.  Mr. Earley agrees that he shall not make disparaging
remarks or communications of any type concerning the Company or any of the
parents, affiliates or subsidiaries of the Company, or any of the officers or
directors of any of those entities.  Mr. Earley agrees that he shall engage in
no conduct designed to be, or that would have the effect of being, detrimental
to the interests and goodwill of the Company, its officers, directors or
employees, nor shall he engage in any conduct designed to reflect, or that would
have the effect of reflecting, adversely on the reputation and/or goodwill of
the Company, its officers, directors or employees, provided that no section or
provision in this Agreement shall be construed as prohibiting Mr. Earley from
making any truthful statements or reports to any regulatory agency or other
governmental agency or official.
 
12. Cooperation.  For a period of twelve months following the Effective Date and
conditioned upon full compliance by the Company and its constituent component
companies with any ongoing indemnity obligations set forth in Section 6.4, Mr.
Earley agrees to cooperate with the Company as reasonably requested by
responding to questions, attending meetings, depositions, administrative or
regulatory proceedings and court hearings, executing documents and cooperating
with the Company and its accountants and legal counsel with respect to business
or regulatory issues, and/or claims and litigation involving third parties, of
which he has or had knowledge. In addition, Mr. Earley agrees to use his best
efforts, when requested or if directly contacted by a current Company employee,
to encourage current Company employees to stay with the Company and to provide
the Company at least the same level of performance as they did when he was at
the Company.  Mr. Earley agrees to communicate with all parties, witnesses and
other participants, and their respective legal counsel, in any such claims,
administrative proceedings or litigation through the designated legal counsel of
the Company.  The Company agrees to comply with the indemnity provisions of
Section 6.4 and, in addition,  reimburse Mr. Earley for reasonable out-of-pocket
expenses actually incurred for travel, meals and lodging, in accordance with the
then existing policies of the Company, for providing requested cooperation
required by this Section 12; provided, however, that no reimbursement shall be
made to Mr. Earley unless: (i) all of the conditions in this Section are
satisfied; and (ii) all of the conditions in Section 20 are satisfied.  The
reimbursement shall be paid to Mr. Earley by the Company as soon as
administratively practicable after Section 12(i) is satisfied, but in no event
shall reimbursements be paid later than the last day of the calendar year
following the calendar year that the expense was incurred.
 
Exhibit 10.2 to the Boardwalk Pipeline Partners, LP Form 10Q filed July 29, 2008

6

--------------------------------------------------------------------------------


 
Further, Mr. Earley agrees that, at all times in the future, he shall maintain,
in strict confidence, any information of which he may now have or hereinafter
obtain knowledge regarding pending claims, administrative proceedings and
litigation against the Company, or which may be made the basis of future claims,
administrative proceedings or litigation against the Company, except to the
extent otherwise required by law.  Additionally, Mr. Earley agrees that, at all
times in the future, he shall not communicate with any person having a legal
interest adverse to the interest of the Company, or with a representative, agent
or legal counsel for any such person, concerning any currently pending or
potential future claims, administrative or regulatory proceedings or litigation
against the Company, without the express written agreement of the Company,
except to the extent required by law.
 
13. Representations Concerning Business Conflicts.  Mr. Earley represents that
during his employment with the Company he has not solicited or received any
gifts, contributions, gratuities, services or kickbacks of anything more than
nominal value from any customer, supplier or contractor of the Company.  Mr.
Earley represents that he has not had a contractual or business relationship
with any supplier, customer, or contractor of the Company.  Mr. Earley
represents that he has not entered into any transactions where he improperly
benefited or attempted to improperly benefit from his employment with the
Company.  Mr. Earley represents that, to the best of his knowledge, he has not
engaged in any situation in which his own interest influenced the way he handled
Company business, including the use of his relationship with the Company for
personal profit or advantage, either directly or indirectly.  Mr. Earley
represents that, to the best of his knowledge, he has not engaged in any conduct
that created an actual or potential conflict of interest or created the
appearance of such a conflict.  Mr. Earley represents that, to the best of his
knowledge, he has not  engaged in (i) any transaction where he, directly or
through others, converted or attempted to convert any benefit, asset or
opportunity of the Company into a benefit, asset or opportunity of himself or
(ii) any situation where he, directly or through others, acquired, appropriated,
or obtained for himself any good, service, benefit, asset or opportunity through
use of the Company’s assets, other than normal salary and employee benefits paid
to Mr. Earley in connection with his employment with the Company.  Mr. Earley
represents that, to the best of his knowledge, he has not disclosed or used
confidential or proprietary Company information for personal profit or
advantage, for the profit or advantage of any third party or for any other
purpose not specifically authorized by the Company.
 
14. Twenty-One (21) Days to Consider.  The Company advises Mr. Earley that he
has twenty-one (21) calendar days from the date he receives this Agreement
within which to consider whether to sign this Agreement.  The Company advises
Mr. Earley that he may voluntarily choose to sign the Agreement earlier, but is
not required to do so.
 
15. Seven (7) Days to Revoke.  The Company hereby advises Mr. Earley that for a
period of seven (7) calendar days after he signs this Agreement, Mr. Earley may
revoke this Agreement.  This Agreement shall not become effective or enforceable
until the revocation period has expired. In order to revoke this Agreement
pursuant to this Section 15, Mr. Earley must submit his revocation in writing to
Michael McMahon, General Counsel, 9 Greenway Plaza, Suite 2800, Houston, Texas
77046, before the expiration of the seven (7) day period.  Notwithstanding the
foregoing, Mr. Earley acknowledges that the termination of his employment as of
the Separation Date shall remain effective even if Mr. Earley revokes the
Agreement.  Mr. Earley acknowledges, represents and agrees that he understands
his rights and obligations under this Section 15.
 
Exhibit 10.2 to the Boardwalk Pipeline Partners, LP Form 10Q filed July 29, 2008

7

--------------------------------------------------------------------------------


 
16. Advice of Attorney. The Company hereby advises Mr. Earley to consult with an
attorney prior to executing (signing) this Agreement.
 
17. Non-Admission.  This Agreement is not an admission by either Mr. Earley or
the Company of any wrongdoing or liability.
 
18. Prior Agreements Superseded.  This Agreement constitutes the sole agreement
of the parties hereto concerning the subject matter herein and supersedes any
prior understandings or written or oral agreements between the parties regarding
the subject matter herein.
 
19. Exclusive Law, Severability and Venue. This Agreement shall be interpreted
in accordance with the laws of the State of Texas.  If any provision of this
Agreement becomes or is deemed invalid, illegal or unenforceable in any
applicable jurisdiction by reason of the scope, extent or duration of its
coverage, then such provision shall be deemed amended to the minimum extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in force and effect.  If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively the "Law"), then that provision shall be curtailed
or limited only to the minimum extent necessary to bring the provision into
compliance with the Law.  All other terms and provisions of this Agreement shall
continue in full force and effect without impairment or limitation. Mr. Earley
agrees that for all matters directly or indirectly arising out of this
Agreement, venue and jurisdiction for any such matters shall lie with the state
and federal courts located in Harris County, Texas as applicable under this
Agreement.
 
20. Section 409A.  To the extent that the terms of this Agreement would subject
Mr. Earley to gross income inclusion, penalties, interest, or additional tax
pursuant to Section 409A of the Code, those terms are automatically stricken and
reformed either to be exempt from, or to comply with, Section 409A of the Code
and the regulations issued thereunder.  Notwithstanding any provision of this
Agreement to the contrary, only to the extent that this Agreement is subject to
the requirements of Section 409A of the Code and is not exempted from such
requirements, if at the time of Mr. Earley's termination of employment with the
Company, he is a "specified employee" as defined in Section 409A of the Code, no
payment or benefit that results from his termination of employment shall be
provided until the date which is six months after the date of his termination of
employment (or, if earlier, his date of death).  Payments to which Mr. Earley
would otherwise be entitled during the six-month period described above shall be
accumulated and paid in a lump sum on the first day of the seventh month after
the date of his termination of employment.  Notwithstanding anything to the
contrary, to the extent required by Section 409A of the Code: (a) the amount of
expenses eligible for reimbursement or to be provided as an in-kind benefit
under this Agreement during the calendar year may not affect the expenses
eligible for reimbursement or to be provided as an in-kind benefit in any other
calendar year and (b) the right to reimbursement or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit.
 
21. Tax Advice. Mr. Earley acknowledges that neither the Company nor any of its
representatives have provided him with any tax advice or tax-related
representations concerning the payments provided for in this Agreement or any
other aspect of this Agreement.  Mr. Earley agrees that he should consult his
own tax advisor(s) for any such tax advice or information.
 
Exhibit 10.2 to the Boardwalk Pipeline Partners, LP Form 10Q filed July 29, 2008

8

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed and delivered this Separation
Agreement to be effective as of the Effective Date.
 
 
By:
/s/ John C. Earley, Jr.
 

 
Mr. John C. Earley, Jr.



 
Date:
May 8, 2008
 





For the Company:


By:           /s/ Michael McMahon
Mr. Michael McMahon
General Counsel


Date:       May 8, 2008                               










Exhibit 10.2 to the Boardwalk Pipeline Partners, LP Form 10Q filed July 29, 2008
                         
9

--------------------------------------------------------------------------------

 
